Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-48 are presented for examination. 
Claims 1-25 elected for examination.
Claims 26-48 are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 20-25 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to “one or more computer-readable storage medium” typically can be interpreted transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Hence, claims 16-22 are rejected under 35 U.S.C. 101 because the Examiner suggestions to add the word “non-transitory” in front of “computer-readable storage medium” to the claim to overcome the non-statutory rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al hereafter Zhang (US pat. App. Pub. 20210081577) and in view of Wilson et al hereafter Wilson (US pat. 7523097) and further in view of Sakthikumar et al hereinafter Sakthikumar (US pat. app. Pub. 20140047174).    
6.	As per claims 1, 14, and 20, Zhang discloses a computing device, a method, and a computer readable media for secure device configuration, the computing device comprising: an I/O device; and a trusted agent to: securely command the I/O device to enter a trusted I/O mode; command the I/0 device to set a global lock on configuration registers of the I/0 device in response to a secure command of the I/O device to enter the trusted I/0 mode (paragraphs: 59-61, and 77-80, wherein it emphasizes a command generated for I/O device to enter trusted I/0 mode to set a global lock on configuration registers of the I/0 device in response to a command); receive configuration data indicative of the configuration registers of the I/0 device in response to a securely command of the I/0 device to set the global lock; securely command the I/0 device to atomically release the global lock and set a fine-grained lock on one or more of the configuration registers in response to receipt of the configuration data (paragraphs: 62-63, 67-70, 98-101; wherein it discusses command the I/0 device to atomically stop the global lock and set a other lock on the configuration registers in response to receipt of the configuration data); and provide the configuration data to a trusted execution environment of the computing device in response to a secure command of the I/0 device to atomically release the global lock and set the fine-grained lock (paragraphs: 71-72, 85-88; wherein it elaborate that provide the configuration data to a execution environment of the computing device in response to a command of the I/0 device to 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Wilson’s teachings of securely command I/0 device with the teachings of Zhang, for the purpose of effectively protecting the lock command of I/0 device from unauthorized intruders.
Although, Zhang mentions provide the configuration data to execution environment of the computing device. In the same field of endeavor, Sakthikumar trusted execution environment of the computing device (paragraphs: 10-13, 24, and 35). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Sakthikumar’s teachings of trusted execution environment of the computing device with the teachings of Zhang, for the purpose of effectively securing the configuration data from illegitimate access.  
7.	As per claim 2, Zhang discloses the computing device, wherein the 1/0 device is to: receive a configuration command; determine whether the configuration command is restricted to the trusted agent; Docket No.: AB6230-US2 Application No.: 16/444,053determine whether the configuration command is received from the trusted agent in response to a determination that the configuration command is restricted to the trusted agent (paragraphs: 25, 49); process the configuration command in response to a determination that the configuration command is not restricted to the trusted agent or a determination that the configuration command 
8.	As per claim 3, Zhang discloses the computing device, wherein to determine whether the configuration command is restricted to the trusted agent comprises to determine whether the configuration command comprises a command to enter or exit the trusted I/O mode or a command to lock or unlock a configuration register (paragraphs: 23, 43, 60).  
9.	As per claim 4, Zhang discloses the computing device, wherein the I/O device is further to: determine whether the I/O device is in the trusted 1/0 mode in response to the determination that the configuration command is not restricted to the trusted agent; determine whether a configuration register associated with the configuration command is locked in response to a determination that the I/O device is in the trusted I/O mode (paragraphs: 37, 61, 79); and determine whether the configuration command is received from the trusted agent in response to a determination that the configuration register is locked; Docket No.: AB6230-US3 Application No.: 16/444,053wherein to reject the configuration command further comprises to reject the configuration command in response to the determination that the configuration register is locked and a determination that the configuration command is not received from the trusted agent (paragraphs: 36, 40, 52).  
10.	As per claim 5, Zhang discloses the computing device, wherein the trusted agent is further to: perform an attestation protocol with the 1/0 device to generate a device attestation report; verify the device attestation report; and securely provision the 1/0 
11.	As per claim 6, Zhang discloses the computing device, wherein: to securely command the 1/0 device comprises to protect a configuration command with the provisioning key; and the 1/0 device is to determine whether the configuration command is received from the trusted agent based on the provisioning key (paragraphs: 41, 44, 80).  
12.	As per claim 7, Zhang discloses the computing device, wherein the trusted agent is further to: sign the device attestation report with a private key of the trusted agent to generate a signed device attestation report; include the signed device attestation report and a trusted agent attestation report in an attestation report; and Docket No.: AB6230-US4 Application No.: 16/444,053provide the attestation report to the trusted execution environment (paragraphs: 24, 35, 58).  
13.	As per claim 8, Zhang discloses the computing device, wherein the trusted execution environment is to: verify the attestation report; and request the trusted agent to prepare the I/O device for trusted I/O in response to verification of the attestation report; wherein to securely command the 1/0 device to enter the trusted I/o mode comprises to securely command the I/O device to enter the trusted 1/0 mode in response to a request to the trusted agent to prepare the I/O device for trusted 1/0 (paragraphs: 51, 57, 77).  
14.	As per claim 9, Zhang discloses the computing device, wherein the trusted execution environment is to verify the configuration data (paragraphs: 39, 56).  
15.	As per claim 10, Zhang discloses the computing device, wherein the trusted agent is further to: determine whether the trusted execution environment has released 
16.	As per claim 11, Zhang discloses the computing device, wherein the trusted agent is further to: determine whether no other trusted execution environment is using the 1/0 device in response to the determination that the trusted execution environment has released the 1/0 device; and Docket No.: AB6230-US5 Application No.: 16/444,053securely command the I/O device to exit the trusted I/O mode in response to a determination that no other trusted execution environment is using the I/O device (paragraphs: 27, 32, 47) .  
17.	As per claim 12, Zhang discloses the computing device comprising a virtual machine monitor, wherein the trusted agent is further to: receive a request to reclaim the I/O device from the virtual machine monitor; and request the trusted execution environment to release the I/O device in response to receipt of the request to reclaim the I/O device (paragraphs: 26, 48, 59).  
18.	As per claim 13, Zhang discloses the computing device, wherein: the trusted agent comprises a secure enclave established with secure enclave support of a processor of the computing device; and the trusted execution environment comprises a trust domain established with multi- key total memory encryption support of the processor (paragraphs: 31, 38, 65).   
19.	 Claims 15-19, and 21-25 are listed all the same elements of claims 2-13. Therefore, the supporting rationales of the rejection to claims 2-13 apply equally as well to claims 15-19, and 21-25.
Citation of References
The following references are cited but not been replied upon for this office action: 
Phegade et al (US pat. app. Pub. 20140304649): discusses receive a request for trusted input from a user, define, on a region of a display device coupled to the secure controller, a dialog box, lock the dialog box such that input/output operations conducted in the dialog box are visible only to the secure controller, present, in the dialog box, one or more anti-spoof indicators and at least one input mechanism, receive a user input from the at least one input mechanism and process the user input in the secure controller.   

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436